IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00376-CR

SAMUEL UKWUACHU,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1202-C2


                                         ORDER


      Appellant’s Third Motion to Extend Time for Filing Appellant’s Brief is denied.

Appellant’s brief is due May 20, 2016.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 28, 2016